                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          CASE NO. 1:18-cv-1022

MONICA POUNCEY,                         )
    Plaintiff,                          )
                                        )
v.                                      )
                                        )               DEFENDANTS’
GUILFORD COUNTY, MARTY                  )            BRIEF IN SUPPORT OF
LAWING, In His Official and Individual )             MOTION TO DISMISS
Capacities, HEMANT DESAI, In His        )
Official and Individual Capacities, and )
JEFFREY SOLOMON, In His Official )
and Individual Capacities,              )
       Defendants.                      )
      Pursuant to Fed. R. Civ. P. 8 and 12(b)(6) and L.R. 7.2, Defendants, Guilford

County, a body politic and corporate of the State of North Carolina, (“County”); Marty

Lawing, individually and in his official capacity as the Guilford County Manager, (“Mr.

Lawing”); Hemant Desai (“Mr. Desai”), individually and in his official capacity as

Information Services (hereinafter, “IS”) Director; and Jeffrey Solomon (“Mr. Solomon”),

individually and in his official capacity as IS Enterprise Technology Manager; by and

through their counsel-of-record, hereby submit this brief in support of Motion to Dismiss

Plaintiff’s Complaint.

                            STATEMENT OF THE CASE

      On December 17, 2018, Plaintiff Monica Pouncey (“Plaintiff”) instituted this

action. Defendants were served with the Complaint, respectively, on December 27, 2018,

December 28, 2018, and December 22, 2018. With consent of counsel for Plaintiff,

Defendants used the last date of service of December 28, 2018 as the official service date




      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 1 of 26
in filing Defendant’s Motion for Extension of Time on January 9, 2019. On January 10,

2019, this Court entered an Order extending Defendants’ time to respond by February 19,

2019. Plaintiff’s causes of action allege the following pursuant to both Title VII of The

Civil Rights Act of 1964, codified as 42 U.S.C. § 2000e, et seq, (“Title VII”) and 42

U.S.C. § 1981 (“Section 1981”): (1) Failure to Promote on the basis of race

discrimination and retaliation; and (2) Termination on the basis of race discrimination

and retaliation.

       Pursuant to Stewart v. Johnson, 125 F. Supp. 3d 554, 557 (M.D.N.C. 2015),

County includes exhibits to the Brief which are central to Plaintiff’s claims and for which

the Court may take judicial notice without converting Defendants’ Motion to Dismiss to

one for summary judgment. Stewart at 557 (holding that the court may do so even when

Plaintiff has failed to introduce a pertinent document as part of her complaint).

                        STATEMENT OF MATERIAL FACTS

       Plaintiff is an African American female previously employed with the County as a

Software Engineer from February 11, 2008 until 2011. She was promoted to Email

Administrator in 2011. (Compl. ¶¶ 12, 14). On June 1, 2012, Stephen Boyd (Caucasian

male), the IS Department Division Director over Client Services (now Enterprise

Technology (“ET”) and as Plaintiff’s supervisor, separated from employment. Mr. Desai

(Asian male) began supervising the ET Team. Mr. Solomon (Caucasian male) was hired

June 30, 2014, as ET Team Supervisor. (Compl. ¶ 15). The ET Team was as follows: (1)

2015: Jeffrey Dietz, R. Michael Lockey, Monica Pouncey, Glen Robertson, Jessica


                                             2



       Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 2 of 26
Starke, Bradley Steele, Wayne Streeter, Jan Vanthillo, Kevin Webb, and Teresa Wilson

(6 Caucasians, 4 African-Americans; (2) 2016: Jeffrey Dietz, R. Michael Lockey, Monica

Pouncey, Glen Robertson, Jessica Starke, Bradley Steele, Wayne Streeter, Kevin Webb,

and Teresa Wilson (5 Caucasians, 4 African Americans); and (3) 2017: R. Michael

Lockey, Monica Pouncey, Jessica Starke, Wayne Streeter, Kevin Webb, and Teresa

Wilson (3 Caucasians, 4 African Americans). 1

       Pursuant to Stewart, Defendants attach for the Court’s reference a redacted version

of the 2015-2017 ET Team Merit spreadsheet demonstrating names of the County

employees employed on that Team for the relevant time periods and incorporates those

spreadsheets herein by reference, collectively, as Exhibit 1.

    A. First Sr. Software Engineer Position (April 5, 2016)

       On April 5, 2016, County posted the Sr. Software Engineer position. An email

dated April 5, 2016 confirming that posting and a copy of the Sr. Software Engineer

posting are attached hereto, respectively, as Exhibits 2 and 3. No qualifications appear

requiring a candidate to have the most years of experience in County employment.

(Compl. ¶¶ 23, 30). Between April 5, 2016 and April 18, 2016, only four candidates

applied for the position, and only one candidate qualified for an interview. After one

week of not receiving additional applications, on April 22, 2016, Mr. Desai requested the

1
  Pursuant to N.C. Gen. Stat. 153A-98, the names of County employees and their current
positions are a matter of public record, so the names and positions are not required to be
redacted. N.C. Gen. Stat. 153A-98 (2016). Plaintiff was part of the ET Team and should be
familiar with the racial and gender make-up of that Team contrary to Compl. ¶ 16 and which
is either a deliberate misrepresentation or one of many examples of Plaintiff’s inaccurate
speculations and unsupported conclusions.

                                             3



       Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 3 of 26
Human Resources (hereinafter, “HR”) Department close the application. Positions are

routinely closed prior to or extended past the posted expiration date once a qualified

candidate is interviewed and selected. The application deadline in no way prevents the IS

Department from conducting interviews during the open application period.

       On April 25, 2016, after the announcement that Teresa Wilson (“Ms. Wilson”)

was the new Sr. Software Engineer, Plaintiff approached Mr. Desai and indicated an

interest in the position and inquired as to the early closing of the position prior to the

posted April 30, 2016 expiration date. (Compl. ¶¶ 21-22). Mr. Desai was unaware that

she was interested in the position, and in response, contacted the HR Department and

reactivated the position to allow Plaintiff to apply. On April 25, 2016, the HR

Department reopened the application and Plaintiff applied on that date. An audit trail

showing the closing change on April 22, 2016 at 4:06 p.m. and the reopening change on

April 25, 2016 at 4:34 p.m. is attached hereto and incorporated herein by reference as

Exhibit 4.

       On April 29, 2016, prior to the April 30, 2016 expiration date, Plaintiff and Ms.

Wilson interviewed for the position. Plaintiff and Ms. Wilson were the only qualified

candidates of the five (5) total applicants. A redacted version of the Applicant Job Report

for the position showing the name, number of candidates, dates and times of application,

and referral status is attached hereto and incorporated herein by reference as Exhibit 5.2


2
  Pursuant to N.C. Gen. Stat. 153A-98, applicants are not employees of the County and their
application information is not public record. The names of the applicants who were not
referred for interviews and who were placed in a “failed” recruitment status have been
redacted for privacy reasons and only the first initials of their first and last names remain
visible. The applicant pool consisted of three (3) females and two (2) males; however,
                                             4



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 4 of 26
Both candidates interviewed before a 3-person panel consistent with Guilford County

Personnel Regulation 4 and Addendum 4.1 (“PR 4”). A true and accurate copy of PR 4 is

attached hereto and incorporated herein by reference as Exhibit 6. The interview panel

consisted of Mr. Desai (Asian male), Mr. Solomon (Caucasian male), and Bridget

Lindsay (African-American female, “Ms. Lindsay”). Each candidate was scored on the

same questions to achieve a final score. The scores were sent to HR Department and the

higher scoring candidate was offered the position on or about May 2, 2016.

         On May 6, 2016, Plaintiff filed a grievance against the IS Department (Compl. ¶

24) specifically for “Unfair Treatment” described as “Removing a job posting before the

closing date and accepted by another employee before I could apply”; however, Plaintiff

did apply on April 25, 2016 and was interviewed on April 29, 2016. The relief sought by

Plaintiff in her grievance was additional training because her years of experience were

insufficient to award her the position; that was the extent of her grievance. A true and

accurate, but redacted, copy of Plaintiff’s grievance form is attached hereto and

incorporated herein by reference as Exhibit 7, specifically for the purpose of

demonstrating the grievance filing date versus her interview date.3




Guilford County does not obtain demographic information, such as race, gender, or national
origin during the application process and they cannot be ascertained. Therefore, the names
are presumed to reflect the normal gender for such names. Any such assertions by Plaintiff
are merely speculation and have no basis in fact, including her assumption that originally
there was only one White applicant. (Compl. ¶ 21, 24 – 25). Also, refer to Guilford County
Personnel Regulation 4(G) referenced in Exhibit 6.
3
    The grievance form is partially redacted in concordance with N.C. Gen. Stat. 153A-98.

                                               5



         Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 5 of 26
    B. Second Sr. Software Engineer Position (June 27, 2017)

       On June 27, 2017, the IS Department posted another Sr. Software Engineer

position with a closing date of August 24, 2017, despite Plaintiff’s assertions that she

applied for the position in September 2017. (Compl. ¶ 29). A true and accurate copy of

that position posting is attached hereto and incorporated herein by reference as Exhibit 8.

Only two candidates applied for the position on June 29, 2017 and June 30, 2017. A true

and accurate, but partially redacted, copy of the Applicant Job Report is attached hereto

and incorporated herein by reference as Exhibit 9 for the specific purpose of showing the

application dates.4

       On September 21, 2017, Mr. Solomon discovered Plaintiff used her privileged

access capabilities to gain unauthorized access to Brett Pennington’s (“Mr. Pennington”),

the other applicant, and Ms. Wilson’s email boxes. Mr. Solomon immediately removed

Plaintiff’s access after Mr. Pennington confirmed he did not provide her with

permissions. On September 22, 2017, Plaintiff confronted Mr. Solomon accusing Mr.

Pennington of unauthorized access to her email box. When Mr. Solomon and Mr. Desai

provided logs showing Plaintiff was removed from unauthorized access and gave her a

live demonstration of the removal process, Plaintiff apologized for her accusation.

However, the live demonstration revealed Plaintiff had restored her unauthorized access

to Mr. Pennington’s email box. Mr. Solomon told Plaintiff that Ms. Wilson and Mr.

Pennington had not given authorization for access to their email boxes and that she was

4
 The names showing on the Applicant Job Report are a matter of public record pursuant to
N.C. Gen. Stat. 153A-98 as those persons are or were employed by the County and the
person awarded the position currently serves in that position. Those persons include Plaintiff
and current Sr. Software Engineer, Brett Pennington.

                                              6



       Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 6 of 26
forbidden from further access without prior authorization from Mr. Desai or Mr.

Solomon. At about 4:00 p.m. on September 22, 2017, Mr. Solomon rechecked the logs

and discovered Plaintiff had again restored her access without the required authorization.

       Further investigation revealed Plaintiff granted herself unauthorized access to

several IS Department personnel email accounts, including: (1) Mr. Desai, IS Director,

accessed June 29, 2017; (2) Mr. Lawing, County Manager, (3) Graham Rothrock, HR

Recruiter, accessed from July 3 through July 17, 2017; and (4) the entire Guilford County

Legal Department. Plaintiff indicated she accessed those email boxes as part of the IS

Mobile Device Management (“MDM”) and Barracuda projects; however, Plaintiff was

never assigned to the MDM Project Team, and even if she were, that project was

completed for IS and HR in January and April 2017, respectively, well prior to Plaintiff’s

unauthorized access. The Barracuda project was completed in 2016 . . . also well before

Plaintiff’s unauthorized access. Plaintiff’s timing in unauthorized access was in line with

her June 29, 2017 application. The email boxes she accessed belonged to persons

engaged in the hiring process and handling of interview materials. Right or wrong,

Plaintiff was presumed to be intercepting that information to increase her interview score.

   C. Termination

       On September 28, 2017, Plaintiff interviewed with Mr. Desai, Ray Willis (HR

Manager), and June Harley (HR Manager). Plaintiff admitted to accessing the email

boxes without receiving prior authorization. (Compl. ¶¶ 31-34). Mr. Desai denounced

accessing employee email boxes without formal requests from appropriate authorities,

such as the Legal Department, as was the normal procedure. Mr. Desai placed Plaintiff on


                                             7



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 7 of 26
Administrative Leave without pay for Plaintiff’s insubordination and unacceptable

personal conduct in violation of Guilford County Personnel Regulation 28 (“PR 28”) and

exhibited unethical conduct in violation of Guilford County Ethical Standards Policy,

pending further investigation pursuant to Guilford County Personnel Regulation 29 (“PR

29”). On October 18, 2017, Plaintiff was terminated from County. A true and accurate

copy of Plaintiff’s notice of termination is attached hereto and incorporated herein by

reference as Exhibit 10.5

    D. Appeal and Affirmation of Termination

       On October 26, 2017, Plaintiff filed appeal of her termination to the Deputy

County Manager, Clarence Grier (African American male) (“Mr. Grier”) pursuant to PR

28. On October 31, 2017, Mr. Grier met with Plaintiff and confirmed her termination

based on her violation of PR 28 and Ethical Standards Policy. On November 20, 2017,

Mr. Lawing upheld the termination for: (1) Insubordination and failure to follow

supervisory directives; (2) Displaying poor judgment and lack of integrity; (3) Creating a

conflict of interest using her position to access the email boxes of individuals involved in

the hiring process for a position for which Plaintiff applied; and (4) For providing false or

misleading statements and information during the investigation.6 On January 16, 2018,

Plaintiff obtained employment with the City of High Point as the Server Administrator.

5
  Pursuant to N.C. Gen. Stat. 153A-98(b)(11), a written copy of the final decision of the
County setting forth the specific acts that are the basis of the dismissal are a matter of public
record and may be disclosed. The written copy of the narrative of the final decision setting
forth the specific acts that were the basis of the dismissal have not yet been disclosed
publicly.
6
  Although Mr. Lawing’s appeal determination also constitutes a final determination of a
dismissal, and thereby is a matter of public record and may be disclosed, his final written
notice of his letter dated November 20, 2017 setting forth the specific acts as the basis of the
dismissal have not yet been disclosed publicly.
                                               8



       Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 8 of 26
                                        ARGUMENT

I.      STANDARD OF REVIEW

        In reviewing a Rule 12(b)(6) motion, “the court should accept as true all well-

pleaded allegations and should view the complaint in a light most favorable to the

plaintiff.” Mylan Labs, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993) (emphasis

added). Fed. R. Civ. P. 8(a)(2) requires a claim for relief to contain a short and plain

statement showing the pleader is entitled to relief. Although an employment

discrimination plaintiff is not required to plead a prima facie case, Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 515 (2002), a plaintiff is still required to allege facts

sufficient to state all the elements of the plaintiff’s claim. Jordan v. Alternative Res. Corp.,

458 F.3d 332, 346 (4th Cir. 2006), cert. denied, 549 U.S. 1362 (2007). However, “[a]

pleading that offers labels and conclusions or a formulaic recitation of the elements of a

cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        Plaintiff’s “[f]actual allegations must be enough to raise a right to relief above

the speculative level.” Id. (emphasis added). “[O]nce a claim has been adequately stated,

it may be supported by showing any set of facts consistent with the allegations in the

complaint.” Id. at 563. “A claim has facial plausibility when the plaintiff pleads factual

contents that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. at 678. (emphasis added).




                                               9



        Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 9 of 26
        In Iqbal, the Supreme Court articulated a two-step process for determining

whether a complaint meets this plausibility standard.           First, the Court identified

allegations, no more than conclusions, not entitled to the assumption of truth. Id. at 664.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 554-55). Although the

pleading requirements stated in Fed. R. Civ. P. 8 “mark . . . a notable and generous

departure from the hyper-technical, code-pleading regime of a prior era…it does not

unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

Id. at 678. A Rule 12(b)(6) motion should be granted unless an adequately stated claim is

“supported by showing any set of facts consistent with the allegations in the complaint.”

Twombly, 550 U.S. at 561. (emphasis added). “[N]aked assertions devoid of further

factual enhancement” will not suffice. Iqbal, 556 U.S. at 678. Therefore, even when the

Court is presented with a Rule 12(b)(6) motion and holds the Complaint in the light most

favorable to Plaintiff, the Court cannot allow conclusory statements in that Complaint,

unsupported by and inconsistent with the facts, to serve as the truth of the matter.

        Second, to the extent that well-pleaded factual allegations exist, the Court should

assume their truth and then determine whether they plausibly give rise to an entitlement to

relief. Id. at 679. Determining whether a complaint contains sufficient facts to state a

plausible claim for relief “will…be a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Id. at 663-64. “Where the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct the complaint has alleged—but it has not ‘show[n] that the pleader is entitled
                                              10



       Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 10 of 26
to relief’—it therefore should be dismissed.”      Id. at 679.   Thus, if after taking the

complaint’s well-pleaded factual allegations as true, a lawful alternative explanation

appears to be a “more likely” cause of the complained-of behavior, the claims are not

plausible and must be dismissed. Id. at 680.

       Furthermore, in considering a motion to dismiss, a court may consider

“documents incorporated into the complaint by reference, and matters of which the court

may take judicial notice.” Barcliff at *1. The court’s consideration of those documents

central to plaintiff’s claims, and documents sufficiently referred to in the complaint, may

be done without converting the motion to dismiss into one for summary judgment. Stewart

at 557. The court may use those documents because those documents were integral and

explicitly relied on in the complaint. Id. The court may do so even when Plaintiff failed to

introduce a pertinent document as part of her complaint. Id. “Although the court is to take

the facts in the light most favorable to a plaintiff, the court ‘need not accept the legal

conclusions drawn from the facts, unwarranted inferences, unreasonable conclusions, or

arguments, or allegations that are contradicted by documents properly designated as

exhibits. Id. (emphasis added)

II.    PLAINTIFF FAILS TO PROVIDE WELL-PLEADED FACTUAL
       ALLEGATIONS DEMONSTRATING PLAUSIBLE ENTITLEMENT TO
       RELIEF FOR RETALIATION CLAIMS AND FAILS TO DEMONSTRATE
       REQUIRED TEMPORAL PROXIMITY.
       Plaintiff’s retaliation claims should be dismissed pursuant to Fed. R. Civ. P.

12(b)(6). In addition to the mandates issued by the court in Iqbal and Twombly regarding

a party’s obligation to provide more than just mere speculations and conclusory

assertions in her Complaint, an action based on retaliation must be causally connected to

the alleged adverse employment action. Plaintiff does not make any assertion in her
                                             11



       Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 11 of 26
Complaint which rises above the speculative or conclusory threshold which would entitle

her to relief. In addition, Plaintiff’s basis for retaliation falls outside of the court’s

acceptable time required to establish temporal proximity. Therefore, Plaintiff’s claims for

retaliation, based on failure to promote and termination, must be dismissed as a matter of

law as it related to all Defendants.

       A. Plaintiff’s allegations fail to rise above mere speculation and conclusory
          allegations based on retaliation for failure to promote and termination.

       To survive a motion to dismiss, Plaintiff must “state[] a plausible claim for relief”

that “permit[s] the court to infer more than the mere possibility of misconduct” based

upon “its judicial experience and common sense.” Iqbal at 679. “At bottom, a plaintiff

must nudge [her] claims across the line from conceivable to plausible to resist dismissal.”

Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012). Although the court is

constrained to “take the facts in the light most favorable to the plaintiff,” it need not

accept legal conclusions couched as facts or “unwarranted inferences, unreasonable

conclusions, or arguments” nor for allegations that are contradicted by documents

properly designated as exhibits. Giarratano at 302; Stewart at 557.

       Plaintiff has failed to allege well-pleaded facts, for all claims relating to

retaliation, which would allow this Court to draw a reasonable inference that Defendants

are liable for the alleged misconduct. See Iqbal at 678. Although Plaintiff provides a

Statement of Facts in her Complaint, Plaintiff’s Third and Fourth Causes of Action for

failure to promote based on alleged retaliation and her Seventh and Eighth Causes of

Action for termination based on retaliation simply engage in a formalistic recitation of

                                            12



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 12 of 26
the elements and fails to state how any of the facts alleged plausibly constitute retaliation

or entitle her to relief. Plaintiff simply states that she engaged in a protected activity by

opposing discrimination without providing this Court the actual dates of her protected

activity (Compl. 57, 62, 75 & 80), which is arguably the 2016 grievance where no

allegations of discrimination appear (Refer to Exhibit 7). Plaintiff also stated that she

would have applied for the Sr. Software Engineer position [in 2017] had she not been

terminated (Compl. 49, 54, 58, & 63); however, Plaintiff did in fact apply for the position

on June 29, 2017, but was terminated when she was caught engaging in unauthorized

access of the email boxes after her supervisor, Mr. Solomon, twice removed her access,

instructed her not to access anymore email boxes without permission from him or Mr.

Desai, and she insubordinately restored her access. Plaintiff admits to this conduct despite

her attempts to justify the unauthorized access in violation of direct instructions for her to

refrain from that conduct. (Compl. ¶¶ 31, 34).

       The manner in which Plaintiff outlines the factual allegations for her claims for

retaliation simply leave this Court in a position where it can only infer the mere

possibility that retaliatory misconduct has occurred. Even holding Plaintiff’s claims in the

light most favorable to her, the Court cannot draw a reasonable conclusion that Plaintiff’s

alleged facts are consistent with the alleged retaliatory misconduct when she has omitted

simple, relevant facts, i.e. date of protected activity (See Exhibit 7); has misstated the

facts contrary to properly included exhibits, i.e. that she would have applied for the

position, but was terminated before she could do so (See Exhibit 9); and has admitted to


                                             13



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 13 of 26
engaging in conduct violative of County policy as well as federal and state law, i.e. not

denying accessing the email boxes (Compl. ¶ 34). There is simply no reasonable

inference that can be drawn from these set of facts for which the Court might hold

Defendants liable for any retaliatory misconduct. The Court cannot permit protracted

litigation on such misinformation that is not well-pleaded as required, only demonstrate

the mere possibility of misconduct, or constitute a deliberate misrepresentation to this

Court not worthy of entitlement to assumption of truth as shown by documents clarifying

the factual allegations relied on by Plaintiff in her Complaint. Iqbal. at 664, 679; Mylan

Labs, Inc., 7 F.3d at 1134. Stewart at 557. Therefore, Defendants request that the Court

resist and not allow such gamesmanship. Barcliff at *3.

       B. Even if Plaintiff well-pleaded facts to sustain her retaliation claims, Plaintiff
          cannot demonstrate a causal connection between the protected activity and her
          failure to promote/hire and termination claims.

       Plaintiff cannot demonstrate a causal connection between her failure to

promote/hire claims (application date of June 29, 2017) and her termination on October

18, 2017 and the filing of her grievance on May 6, 2016. When a plaintiff’s complaint

fails to provide direct evidence of retaliation, the court properly analyzes the retaliation

claim, even in a defendant’s motion to dismiss, under the burden-shifting paradigm set

forth in McDonnell Douglas Corp. v. Green, 411 U.S. 791, 802, 93 S. Ct. 1817 1973;

Williams v. Prince William Cty, VA, 645 Fed. Appx. 243, 244 (4th Cir. 2016). Under the

McDonnell Douglas framework, a plaintiff establishes a prima facie case of retaliation

pursuant to 42 U.S.C. § 2000e and 42 U.S.C. § 1981by demonstrating (1) she engaged in


                                            14



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 14 of 26
protected activity, (2) her employer took a “materially” adverse action against her, and

(3) a causal connection existed between the activity and the adverse action. Tibbs v.

Baltimore City Police Dept., WL 3655564 (D. Md. August 23, 2012); (citing Burlington

N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126 S. Ct. 2405 (2006); Bryant v.

Aiken Reg’l Med. Ctrs. Inc., 333 F.3d 536 (4th Cir. 2003). The same analysis applies to

race discrimination and retaliation claims under both Title VII and Section 1981. James

v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 376 (4th Cir. 2004).

       To survive a motion to dismiss, a plaintiff must plausibly allege her statutory

claim (though not a prima facie case). See McCleary-Evans v. Md. Dep't of Transp., State

Highway Admin., 780 F.3d 582, 585-88 (4th Cir. 2015), cert. denied, 136 S. Ct. 1162

(2016). As for causation, the Fourth Circuit has held:

       Retaliation claims, [], require the employee to show “that retaliation was a
       but-for cause of a challenged adverse employment action.” [Foster v.
       Univ. of Md.-E. Shore, 787 F.3d 243, 252 (4th Cir. 2015)]; see Nassar,
       133 S. Ct. at 2533 (“Title VII retaliation claims must be proved according
       to traditional principles of but-for causation, not the lessened causation test
       stated in § 2000e-2(m)....”).

       Guessous v. Fairview Prop. Investments, LLC, 828 F.3d 208, 216-17 (4th Cir.

2016). Thus, to state a retaliation claim, a plaintiff must plausibly allege a “but-for”

causal connection between plaintiff's protected activity and the alleged retaliation. Id.

Naked allegations of a causal connection between plaintiff's protected activity and the

alleged retaliation do not state a plausible Title VII or 1981 claim. See McCleary-Evans,

780 F.3d at 585-88.




                                             15



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 15 of 26
       Although Plaintiff can make a showing of the first two elements – that she

engaged in a protected activity by filing a grievance on May 6, 2016 and that she suffered

the adverse employment action of failure to promote/hire and termination – Plaintiff

cannot demonstrate any “but-for” causal connection. She has failed to do so by providing

at least some scintilla of the comparative timing of the alleged adverse employment

action in relation to her protected activity, and failing to do so even in the barest form

possible. See Howard v. GC Partners, Inc., WL 2148314 *3 (M.D.N.C. May 31, 2011)

(holding plaintiff has sufficiently alleged a causal connection where stated that she

engaged in a protected activity under Title VII and that her employment was terminated

soon thereafter.) (emphasis added); see also, Barcliff at *5 (noting plaintiff’s complaint

failed to identify the timing of such alleged adverse employment action, or appropriate

comparators). Exhibits 7 and 10 demonstrate the actual time lapse as allowed in Stewart.

       Even in the Court’s keeping with accepting as true all the factual allegations

contained in the Complaint as true as the court states in Iqbal, 556 U.S. at 678, the facts

Plaintiff presents in her Complaint regarding the protected activity properly place the

protected activity, i.e. the filing of the grievance, in temporal proximity with her

application for the first posting of the Sr. Software Engineer position on or around April

25, 2016. (Compl. ¶¶ 21, 23-24). (Refer to Exhibit 7). Plaintiff’s Complaint fails to allege

any further grievances filed prior to her termination October 18, 2017. In other words, her

assertion that she engaged in protected activity by filing a grievance, without listing the

actual date, is nothing more than a naked assertion that fails to give plausible rise to her

claims as required by under McCleary.

                                            16



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 16 of 26
       The timing of Plaintiff’s protected activity arising in her Complaint impliedly

asserts a date of around April 2016 which is too temporally remote for the Sr. Software

Engineer position for which she applied on June 29, 2017, and her termination on

October 18, 2017. More than 17 or 18 months passed between Plaintiff’s alleged

protected activity and her failure to promote or termination claims. This lapse of time is

substantially more than the three- or four-month lapse established by the courts to be

substantially outside the time period to establish causal connection. Perry v. Kappos, WL

2130908 *6 (4th Cir. June 13, 2012) (holding, “Although neither we nor the Supreme

Court have adopted a bright temporal line, we have held that a three- or four-month lapse

between the protected activities and discharge was too long to establish a causal

connection by temporal proximity alone.”) (emphasis added). Further, the Perry court

determined, “Even a mere ten-week separation between the protected activity and

termination ‘is sufficiently long so as to significantly weaken even an inference of

causation between the two events.’” Perry at 6. (citing King v. Rumsfeld, 328 F.3d 145,

151 n. 5 (4th Cir.2003) (emphasis added).

       A review of the facts presented in this case, simply do not provide Plaintiff with

the requisite temporal proximity required to sustain her claims for failure to promote and

termination based on alleged retaliatory conduct of Defendant. Therefore, in accordance

with Plaintiff’s failure to establish all the requisite elements to proceed successfully on

her retaliation claims, Defendants are entitled to a grant in its favor of their Motion to

Dismiss, and the Court should dismiss all Plaintiff’s retaliation claims, with prejudice.


                                             17



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 17 of 26
III.   THE COMPLAINT IS DEVOID OF FACTUAL ALLEGATIONS
       NECESSARY TO SUPPORT PLAINTIFF’S CLAIMS OF FAILURE TO
       PROMOTE AND TERMINATION BASED ON RACE DISCRIMINATION.
       In addition to the retaliation claims subject to dismissal for lack of factual basis

and temporal proximity, Plaintiff's remaining claims based on race discrimination should

be dismissed based on lack of reasonable inference of misconduct. A court may dismiss

a complaint pursuant to Fed. R. Civ. Pro. 12(b)(6) if the complaint fails to "raise a right

to relief beyond the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955 (2007). "While the court must take the facts in the light most

favorable to the plaintiff, the court 'need not accept the legal conclusions drawn from the

facts [or] unwarranted inferences, unreasonable conclusions, or arguments.'” Giarratano

at 302. In addition, the court is not required to draw plaintiff’s chosen inference. See

Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260 (11th Cir. 2009). A plaintiff must

plead sufficient facts to state a claim for relief that is "plausible on its face." Twombly,

550 U.S. at 570. Plausibility requires more than possibility that a defendant acted

unlawfully, but instead requires that the pleading allows the court to draw reasonable

inference of defendant's misconduct. Iqbal, U.S., 129 S.Ct. 1937, 1949 (2009); see also

Miller v. Ingles, 2009 WL 4325218 at *5 (W.D.N.C. 2009) (noting Ashcroft requires

more than an "unadorned, the ‘defendant-unlawfully-harmed-me,’ accusation").

   A. Plaintiff’s Complaint fails to state facts which rise above mere speculation and
      conclusory allegations for her failure to promote and termination claims based on
      alleged race discrimination by Defendants.

       Plaintiff’s Complaint fails to rise above the speculative or conclusory level in

several ways. In Plaintiff’s Complaint, she assumes the following: (1) She had more
                                            18



       Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 18 of 26
experience than her white teammate who received the job in 2016 (Compl. ¶ 23, 25); (2)

Only two applicants applied for the second position in 2017 (Compl. ¶ 29); and (3) The

2017 applicant had even less experience than the 2016 applicant (Compl. ¶ 30). There is

no way Plaintiff could lawfully know anyone’s qualifications in relation to her own as

resumes and applications are not public information, nor could she have known the

undisclosed and non-public interview scores in which she scored over 20 points below

the more qualified candidate. So, Plaintiff’s allegations are either self-assessments or

classic textbook examples of the mere speculation replete in her Complaint. “The

employer has discretion to choose among equally qualified candidates provided the

decision is not based upon unlawful criteria,” Wileman v. Frank, 979 F.2d 30, 38 (4th

Cir.1992). As to Plaintiff’s self-assessments, the court has well-established that “It is the

perception of the decision maker which is relevant, not the self-assessment of the

plaintiff.” Evans v. Technologies Applications & Service Co., 80 F.3d 954, 960-61 (4th

Cir. 1996). As previously established, Plaintiff interviewed before a diverse, 3-person

panel; a more qualified candidate was selected. In addition, when Plaintiff “did not

deny” accessing of those email boxes, regardless of her proffered excuse for accessing

them (Compl. ¶ 34), Plaintiff ultimately admitted to insubordination and unethical

practices.

       Plaintiff’s termination and failure to promote was based on her multiple illegal

unauthorized access and interception of email communications not authorized,

specifically prohibited by her direct supervisor, and in violation of County policy.

Again, in the absence of direct evidence, the Court must analyze the facts under the

                                             19



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 19 of 26
burden-shifting paradigm. Williams at 244. Plaintiff’s Complaint provides the very

reason for her termination and failure to promote; she admitted to unauthorized access

(Compl. ¶ 34) and Defendants’ burden is met. (See Exhibit 10). Therefore, Plaintiff’s

claims fall squarely into mere speculation and fail under McDonnell Douglas.

       Even if Plaintiff had actually been more qualified, this Court has established that

an employer need not hire or promote the most qualified applicant as long as it does not

make such decisions with regard to race, sex, religion, color, or national origin. 7 Maness

v. City of High Point, NC, WL 6031191 *9 (M.D.N.C. November 16, 2018). In addition,

the court have refused to act as a “super-personnel department weighing the prudence of

employment decisions” made by employers. Id. (quoting DeJarnette v. Corning, Inc.,

133 F.3d 293, 299 (4th Cir. 1998); see also Balazs v. Liebenthal, 32 F.3d 151, 159 (4th

Cir. 1994) (holding the courts are not authorized to declare unlawful every arbitrary and

unfair employment decision).

       Clearly, the decision made by Defendants in this action were not arbitrary or

unfair to Plaintiff, given her admissions to unauthorized access. Plaintiff cannot

demonstrate a racial basis for her termination or failure to promote based on the facts

presented in her Complaint. Plaintiff has only provided this Court with nothing more

than accusations. Therefore, Plaintiff’s claims racial discrimination claims must

dismissed in their entirety, with prejudice.



7
 Defendants do not concede Plaintiff was more qualified. Although not germane to this
motion, Plaintiff’s assertions, while purely speculative, are factually inaccurate.

                                               20



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 20 of 26
      B. Plaintiff may have committed violations of Federal and State law in her
         unauthorized access of email boxes and any information she obtained in her
         illegal interception may not be used to support her allegations.

         Plaintiff’s unauthorized access of the email boxes in endeavoring to intercept

information, arguably to bolster her interview scores, constitutes a violation of the North

Carolina Electronic Surveillance Act, a Class H felony. N.C. Gen. Stat. §§ 15A-286, et

seq. (1995). In addition to the state violation, Plaintiff’s conduct constitutes a violation of

the Federal Electronic Communications Privacy Act of 1986. 18 U.S.C. § 2510-22

(2008). As such, Plaintiff is restricted from using any information intercepted resulting

from her unauthorized access to the email boxes as outlined herein. 18 U.S.C. § 2515

(1968). Therefore, in reviewing Plaintiff’s Complaint, the Court may also review

Plaintiff’s criminal conduct directly related to her termination and failure to promote

claims in addition to her violation of County regulations and policies and as a legitimate,

non-discriminatory reason for failure to promote and to termination Plaintiff. Even in

viewing Defendants’ motion to dismiss in the light most favorable to Plaintiff, Plaintiff’s

admitted unauthorized access to email boxes, recognized insubordination in continuing to

access specific email boxes in direct violation of a supervisor’s instructions, and likely

engagement in criminal conduct warrants a dismissal of Plaintiff’s claims, with prejudice.

IV.      PLAINTIFF’S CLAIMS AGAINST THE INDIVIDUAL DEFENDANTS
         CANNOT BE SUSTAINED AS A MATTER OF LAW.

         Plaintiff alleges racial discrimination and retaliation against Mr. Lawing, Mr.

Desai, and Mr. Solomon in their individual capacities pursuant to Title VII and Section

1981. However, it is well established that supervisors cannot be held individually liable

for alleged Title VII violations. Lissau v. Southern Food Services, Inc., 159 F.3d 177,

                                              21



        Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 21 of 26
180 (4th Cir. 1998). In Lissau, the court held that only an employer may be held liable

for Title VII violations, and that individual liability under Title VII “would improperly

expand the remedial scheme crafted by Congress.” Id. at 181. Accordingly, this Court

cannot hold those supervisors individually liable under Plaintiff’s Title VII claims and

Plaintiff’s claims against individual Defendants should be dismissed with prejudice as a

matter of law.

       Supervisors may not be held individually liable for violations of Section 1981

unless a plaintiff can affirmatively demonstrate that a supervisor intentionally caused the

employer to infringe on those rights by authorizing, directing, or participating in

discriminatory acts. For the same reasons outlined in Defendants’ brief that retaliation

and race discrimination claims should be dismissed altogether based on Plaintiff’s

inability to establish more than mere speculations and the lack of pretext under the

McDonnell Douglas burden-shifting framework, Defendants in their individual capacity

assert those same factors, that: (1) Plaintiff admitted that she engaged in the

unauthorized access of email boxes of individuals involved in the hiring process (Compl.

¶ 34); and (2) Defendants independently determined Plaintiff’s conduct constituted a

violation of County PR regulations and ethical policies. Plaintiff’s dismissal and failure

to promote were not based on race; they were based solely on Plaintiff’s unacceptable

conduct and Defendants’ endeavors to enforce County regulations and policy and

continuing to hold employees, in particularly sensitive positions, to the highest code of

ethics. Therefore, the claims against Defendants in their individual capacities under

Section 1981 claims should be dismissed with prejudice.
                                            22



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 22 of 26
                                    CONCLUSION

       An examination of the “factual” allegations set forth in the Complaint illustrates

Plaintiff’s conclusions and opinions insufficient to carry her claims over the

Iqbal/Twombly threshold. As a matter of law, Plaintiff's claims for failure to promote

and termination based on race discrimination and retaliation should be dismissed

pursuant to Rule 12(b)(6).

       Wherefore, Defendants respectfully request their Motion to Dismiss be granted in

full and this Honorable Court issue an Order dismissing WITH PREJUDICE Plaintiff’s

Complaint in its entirety.

       Respectfully submitted this the 14 th day of February, 2019.

                                  GUILFORD COUNTY ATTORNEY’S OFFICE

                                    /s/ Taniya D. Reaves
                                    Taniya D. Reaves
                                    N.C. State Bar No. 51791
                                    301 W. Market Street, Suite 301 (27401)
                                    Post Office Box 3427
                                    Greensboro, NC 27402-3427
                                    Telephone: (336) 641-3852
                                    Facsimile: (336) 641-3642
                                    Email: treaves@guilfordcountync.gov

                                    /s/ J. Mark Payne
                                    J. Mark Payne
                                    N.C. State Bar No.
                                    301 W. Market Street, Suite 301 (27401)
                                    Post Office Box 3427
                                    Greensboro, NC 27402-3427
                                    Telephone: (336) 641-3852
                                    Facsimile: (336) 641-3642
                                    Email: mpayne@guilfordcountync.gov


                                           23



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 23 of 26
                     CERTIFICATE OF COMPLIANCE

Type-Volume Limitation, Typeface Requirements, and Type Style Requirements

1. This brief complies with the type-volume limits of M.D.N.C. LR 7.3(d) because

   this brief contains 6,248 words, excluding the parts of the brief exempted by

   M.D.N.C. LR 7.3(d) (The caption, signature lines, certificate of service, and any

   cover page or index are not included).

2. This brief complies with the typeface and type style requirements of M.D.N.C. LR

   7.1(a) because this brief has been prepared in a proportionally spaced typeface

   using Microsoft Office Word in 13-point Times New Roman typeface.




   Date: 2/14/2019            GUILFORD COUNTY ATTORNEY’S OFFICE

                                 /s/ Taniya D. Reaves
                                 Taniya D. Reaves
                                 N.C. State Bar No. 51791
                                 301 W. Market Street, Suite 301 (27401)
                                 Post Office Box 3427
                                 Greensboro, NC 27402-3427
                                 Telephone: (336) 641-3852
                                 Facsimile: (336) 641-3642
                                 Email: treaves@guilfordcountync.gov

                                 Attorney for Defendants




                                       24



  Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 24 of 26
                             CERTIFICATE OF SERVICE

       I hereby certify that on this the 14th of February, 2019, the foregoing

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO DISMISS was

electronically filed with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to the following:


       TO EMAIL ADDRESS ON FILE WITH CM/ECF:
       Email: will.fong@hensellaw.com
       Wilson F. Fong, Esq.
       HENSEL LAW, PLLC
       Attorney for Plaintiff
       Post Office Box 39270
       Greensboro, North Carolina 27438
       Phone: (336) 218-6646
       Fax: (336) 218-6467


       Respectfully submitted this the 14 th day of February, 2019.


                                    GUILFORD COUNTY ATTORNEY’S OFFICE

                                      /s/ Taniya D. Reaves
                                      Taniya D. Reaves
                                      N.C. State Bar No. 51791
                                      301 W. Market Street, Suite 301 (27401)
                                      Post Office Box 3427
                                      Greensboro, NC 27402-3427
                                      Telephone: (336) 641-3852
                                      Facsimile: (336) 641-3642
                                      Email: treaves@guilfordcountync.gov

                                      Attorney for Defendants




                                             25



      Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 25 of 26
                            EXHIBITS TO
                         DEFENDANT’S BRIEF
                  IN SUPPORT OF MOTION TO DISMISS


 1. EXHIBIT 1:       ENTERPRISE TEAM MERIT SPREADSHEET

 2. EXHIBIT 2:       APRIL 5, 2016 EMAIL CONFIRMING SR. SOFTWARE
                     ENGINEER POSTING DATE

 3. EXHIBIT 3:       FIRST SR. SOFTWARE ENGINEER POSTING (4/5/2016)

 4. EXHIBIT 4:       AUDIT TRAIL OF OPENINGS AND CLOSINGS OF
                     FIRST SR. SOFTWARE ENGINEER POSTING

 5. EXHIBIT 5:       APPLICANT JOB REPORT FOR FIRST SR. ENGINEER
                     POSITION (REDACTED VERSION: 4/5/2016 – 4/30/2016)

 6. EXHIBIT 6:       GUILFORD COUNTY PERSONNEL REGULATION 4
                     AND ADDENDUM 4.1

 7. EXHIBIT 7:       PLAINTIFF’S MAY 2, 2016 GRIEVANCE
                     (REDACTED VERSION)

 8. EXHIBIT 8:       SECOND SR. SOFTWARE ENGINEER POSTING
                     (6/27/2017)

 9. EXHIBIT 9:       APPLICANT JOB REPORT FOR SECOND SR.
                     SOFTWARE ENGINEER POSTING (REDACTED
                     VERSION: 6/27/2017 – 8/24/2017)

10. EXHIBIT 10:      POST-ADVERSE EMPLOYMENT ACTION NOTICE FOR
                     PLAINTIFF (10/18/2017)




                                  26



   Case 1:18-cv-01022-WO-LPA Document 8 Filed 02/14/19 Page 26 of 26
